DETAILED ACTION
This is the second Office Action regarding application number 16/997,270, filed on 08/19/2020, which claims priority to provisional application number 62/893,574, filed on 08/29/2019.
This action is in response to the Applicant’s Response received 02/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-10 are currently pending.
Claim 1 is amended.
Claims 1-10 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 02/28/2022 have been carefully considered but they are not found persuasive.
The applicant argues that a skilled artisans would not be motivated to modify METZGER and add BSF layers as taught by O’CONNOR because O’CONNOR discloses absorber layer and adjacent GSF layers including different materials (Remarks 5-6). The examiner has carefully reviewed the O’CONNOR reference and disagrees within the applicant’s conclusions about O’CONNOR. Although O’CONNOR does include an example where the absorber and the BSF are not exactly the same material compositions, O’CONNOR repeatedly describes examples where the absorber and BSF can include essentially all of the same elements (mixtures of aluminum, gallium, and arsenide). O’CONNOR explains that varying compositions may be useful in constructing the BSF and absorber layers, as described in the paragraph bridging columns 5 and 6. O’CONNOR further teaches that the purpose of the BSF (and window) layers is to prevent charger recombination, and that these layer properties (thickness, material, doping, etc.) are generally optimized to improve overall conversion efficiency (col. 8, ll. 1-3).
The examiner asserts that skilled artisans are extraordinarily well-aware of the purpose and function of BSF layers (inclusion of these layers is prolific within the art in these solar cell types), and that it would have been obvious that the BSF layers would also be constructed of some mixture of CIGS elements. The examiner also notes that the claims do not require any specific combination of elements, either in each of the various layers or relative to each other (i.e., the absorber and the BSF layers do not need to be the same CIGS materials).


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the CIGS is composed of CuInSe2 (CIS) and CuGaSe2 (CGS)” in lines 7-8. The examiner finds this language unclear. Because CIGS, CIS, and CGS are each unique and different materials, and are not generally used interchangeably. The claims and the specification do not provide clarity to whether CIGS is simply a mixture of CIS/CGS (so that it includes all of copper, indium, gallium, and selenium), or if CIS is used in components and CGS is used separately in other components. The limitation is also unclear to how exactly it further modifies the claimed invention.
The applicant must clarify this recitation to properly define the metes and bounds of the claimed invention. All other claims are similarly rejected because they each incorporate the indefinite language of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over METZGER (“The potential and device physics of interdigitated thin-film solar cells”) in view of O’CONNOR (US 9,865,761 B1).
Regarding claim 1, METZGER teaches a staggered back contact (SBC) copper indium gallium di-selenide (CIGS) solar cell comprising: 
a window layer comprising n-type zinc oxide (ZnO) (Fig. 1b); 
a buffer layer contacting the window layer, the buffer layer comprising n-type cadmium sulfide (CdS) (Fig. 1b); 
an absorber layer contacting the buffer layer, the absorber layer comprising CIGS, and further divided into an n-type CIGS section and p-type CIGS section, further wherein the CIGS is composed of CuInSe2 (CIS) and CuGaSe2 (CGS) (n-CIGS and p-CIGS illustrated in Fig. 1b).


    PNG
    media_image1.png
    297
    508
    media_image1.png
    Greyscale

METZGER does not disclose expressly also a back surface field (BSF) layer contacting the absorber layer, the BSF layer comprising CIGS, and further divided into an n-type CIGS BSF section and a p-type CIGS BSF section, wherein the n-type CIGS BSF section is in contact with the n-type CIGS section and the p-type CIGS BSF section is contact with the p-type CIGS section; a conductive cathode contact contacting the n-type CIGS BSF layer; and, a conductive anode contact contacting the p-type CIGS BSF layer; wherein the cathode contact and the anode contact are arranged in a staggered arrangement and separated by an insulator gap.
O’CONNOR teaches a staggered back contact solar cell comprising an absorber layer with n-type and p-type back surface field sections contacting respective cathode and anode contacts arranged in a staggered arrangement and separated by an insulator gap.


    PNG
    media_image2.png
    595
    606
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify METZGER and add n-type and p-type BSF, cathode, and anode separated by an insulator gap as taught by O’CONNOR to improve both optical and electrical performance by eliminating shading (O’CONNOR, sentence bridging cols. 1-2).


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over METZGER (“The potential and device physics of interdigitated thin-film solar cells”) in view of O’CONNOR (US 9,865,761 B1) as applied to claim 1 above, and further in view of KAVULAK (US 2016/0172516 A1).
Regarding claim 2, the combination of METZGER and O’CONNOR teaches or would have suggested the SBC CIGS solar cell of claim 1, but does not disclose expressly each that the window layer of ZnO has a doping concentration of 2×1018 cm-3; the buffer layer of n-type CdS has a doping concentration of 2×1017 cm-3; the absorber layer of CIGS comprises the n-type CIGS section having a doping concentration of 2×1016 cm-3 and the p-type CIGS section having a doping concentration of 2×1016 cm-3; the BSF layer of CIGS comprises the n-type CIGS BSF section having a doping concentration of 1×1018 cm-3 and the p-type CIGS BSF section having a doping concentration of 1×1018 cm-3; and, the cathode contact and the anode contact are each formed of Aluminum. 
METZGER, however, teaches that the carrier doping concentration in the ZnO window layer is 1018 and the CdS buffer layer is 1017 (Table 1). METZGER also states that the concentration in the CIGS absorber material varies around 1017-1018, and that these selected doping values may impact the device performance (Fig. 2).
KAVULAK also describes how aluminum is one metal that may be used for electrical cathode/anode contact electrodes in an interdigitated back contact solar cell (para. 27), and that aluminum materials and electrode structures may be used in various solar cell types (para. 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify METZGER and select an appropriate carrier dopant concentration, including values within the ranges claimed, because METZGER recognizes the concentration as a result effective variable that impacts device performance. MPEP 2144.05(II)(B). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.
Skilled artisans, likewise, would have found it plainly obvious to incorporate aluminum metal contact electrodes as taught by KAVULAK in order to provide for a metal foil production process with increase manufacturing efficiency (KAVULAK, para. 3).

Regarding claim 6, the combination of METZGER and O’CONNOR teaches or would have suggested the SBC CIGS solar cell of claim 1, but does not disclose expressly each that the window layer of ZnO has a doping concentration of 2×1018 cm-3; the buffer layer of n-type CdS has a doping concentration of 2×1017 cm-3; the absorber layer of CIGS comprises the n-type CIGS section having a doping concentration of 2×1016 cm-3 and the p-type CIGS section having a doping concentration of 2×1016 cm-3; the BSF layer of CIGS comprises the n-type CIGS BSF section having a doping concentration of 1×1018 cm-3 and the p-type CIGS BSF section having a doping concentration of 1×1018 cm-3; and, the cathode contact and the anode contact are each formed of a material selected from the group consisting of Aluminum, Molybdenum and Copper.
METZGER, however, teaches that the carrier doping concentration in the ZnO window layer is 1018 and the CdS buffer layer is 1017 (Table 1). METZGER also states that the concentration in the CIGS absorber material varies around 1017-1018, and that these selected doping values may impact the device performance (Fig. 2).
KAVULAK also describes how aluminum is one metal that may be used for electrical cathode/anode contact electrodes in an interdigitated back contact solar cell (para. 27), and that aluminum materials and electrode structures may be used in various solar cell types (para. 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify METZGER and select an appropriate carrier dopant concentration, including values within the ranges claimed, because METZGER recognizes the concentration as a result effective variable that impacts device performance. MPEP 2144.05(II)(B). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.
Skilled artisans, likewise, would have found it plainly obvious to incorporate aluminum metal contact electrodes as taught by KAVULAK in order to provide for a metal foil production process with increase manufacturing efficiency (KAVULAK, para. 3).


Claims 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over METZGER (“The potential and device physics of interdigitated thin-film solar cells”) in view of O’CONNOR (US 9,865,761 B1) and KAVULAK (US 2016/0172516 A1) as applied to claims 2 and 6 above, and further in view of ATANASOFF (US 2011/0276166 A1).
Regarding claims 3 and 7, the combination of METZGER, O’CONNOR, and KAVULAK teaches or would have suggested the SBC CIGS solar cell of claims 2 and 6, but does not disclose expressly that: the window layer of ZnO has a thickness of 0.40 µm; the buffer layer of n-type CdS has a thickness of 0.45 µm; the absorber layer of CIGS has a thickness of 11 µm; the BSF layer of CIGS has a thickness of 6.0 µm; the cathode contact has a thickness of 0.40 µm; and, the anode contact has a thickness of 0.40 µm.
ATANASOFF teaches a method for designing and optimizing layer thickesses of a CIGS solar cell (paras. 107-109).  From this optimization of layer thicknesses, a desired product specification and performance can be achieved.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify METZGER and optimize each of the various layer thicknesses as taught by ATANASOFF, to thickness values matching those claimed, in order to optimize device performance and obtain a device that matches the desired product specifications (ANATASOFF, para. 107).

Regarding claim 4, the combination of METZGER, O’CONNOR, KAVULAK, and ATANASOFF teaches or would have suggested the SBC CIGS solar cell of claim 3 wherein the insulator gap between the cathode contact and the anode contact is 20 µm in length (O’CONNOR teaches that the insulator gap 110, along with the other widths of the layers, are selected to optimize and maximize the number of minority carriers captured; skilled artisans would find it obvious to select an insulator gap length to values such as that claimed in order to optimize and maximize the number of minority carriers captured).

Regarding claim 5, the combination of METZGER, O’CONNOR, KAVULAK, and ATANASOFF teaches or would have suggested the SBC CIGS solar cell of claim 4 wherein the area of the cell is 0.994 cm2 (the examiner finds that this area value would be obvious to skilled artisans since it is only a plain change in size and shape and achievable by simple design choice and also lacks patentable significance, MPEP 2144.04(IV)(A-B)).

Regarding claim 8, the combination of METZGER, O’CONNOR, KAVULAK, and ATANASOFF teaches or would have suggested the SBC CIGS solar cell of claim 7 wherein the insulator gap between the cathode contact and the anode contact is 20 µm in length (O’CONNOR teaches that the insulator gap 110, along with the other widths of the layers, are selected to optimize and maximize the number of minority carriers captured; skilled artisans would find it obvious to select an insulator gap length to values such as that claimed in order to optimize and maximize the number of minority carriers captured).

Regarding claim 9, the combination of METZGER, O’CONNOR, KAVULAK, and ATANASOFF teaches or would have suggested the SBC CIGS solar cell of claim 8 wherein the area of the cell is 0.994 cm2 (the examiner finds that this area value would be obvious to skilled artisans since it is only a plain change in size and shape and achievable by simple design choice and also lacks patentable significance, MPEP 2144.04(IV)(A-B)).

Regarding claim 10, the combination of METZGER, O’CONNOR, KAVULAK, and ATANASOFF teaches or would have suggested the SBC CIGS solar cell of claim 8 further comprising: an external circuit having a load, the external circuit connected at one end to the cathode contact and at the other end connected to the anode contact, such that when the cell is exposed to sunlight, electrons travel from the cathode contact to the anode contact (the electrodes of the solar cell are obviously and inherently connected to a load in order to extract electrical power).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721